Citation Nr: 1106076	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE
				
Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served in the Army National Guard 
from October 1963 to October 1967 with a confirmed period of 
active duty for training (ACDUTRA) from March 25, 1964 to August 
21, 1964 and an unconfirmed period of ACDUTRA from June 28, 1966 
to July 9, 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The Veteran had a hearing before the Board in November 2007 and 
the transcript is of record.

The case was brought before the Board in January 2008 and again 
in April 2009, at which times the claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claim, to include confirming 
his service dates and affording him a VA examination. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the issues 
on appeal.  

The Board notes that the Veteran recently requested an additional 
hearing before the Board to present additional testimony in 
support of his claim.  In general, a veteran is entitled to a 
hearing before the Board prior to the adjudication of his claims.  
38 C.F.R. § 20.700.  The only regulation pertaining to a 
veteran's ability to request a new hearing before a Board member 
relates to circumstances where the Veteran's testimony was not 
transcribed properly due to failure of dictation equipment.  See 
38 C.F.R. § 20.717.  In this case, the Board finds no basis in 
which a new hearing can be granted. Again, the Veteran was 
afforded a hearing before the Board in 2007 and the transcript is 
of record.  There is no indication the transcription of the 
hearing was inaccurate and the Veteran does not claim any such 
error or dissatisfaction with the proceedings that occurred in 
2007.  After 2007, as indicated above, these claims were remanded 
twice to further develop the Veteran's claims.  The Board finds 
the Veteran had ample opportunity to provide any and all 
statements and evidence he felt was relevant to his claim. 
Notably, with his hearing request he indicated that he had no new 
information to present.  

As will be explained in more detail below, the claims are again 
being remanded and, therefore, the Veteran will have additional 
time to submit additional statements as he wishes to support his 
claims.  With regard to affording the Veteran an additional 
hearing, however, the Veteran's request is denied.  For reasons 
explained above, the Board finds no legal entitlement or 
equitable reason to grant such a request.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Board acknowledges this claim has a lengthy procedural 
history and that an additional remand will delay the final 
decision on this claim.  The Board finds, however, that the 
evidence is not sufficient to fairly adjudicate the claim on the 
merits at this time. 

Initially, the Board recognizes the RO and AMC completed 
significant efforts to verify the Veteran's ACDUTRA service 
dates.  Originally, the Board listed the Veteran's ACDUTRA dates 
to include March 25, 1964 to August 21, 1964 and June 9, 1966 
to June 28, 1966.  These specific dates were specifically used 
by the AMC in efforts to confirm the Veteran's periods of active 
service.  In reply, the NPRC indicated that the only confirmed 
periods of active duty for training included from March 25, 1964 
to August 21, 1964.  

In contrast, the Veteran's personnel records list a second period 
of ACDUTRA from June 28, 1966 to July 9, 1966.

In contrast to this, in November 2010, the VA managed to track 
down a letter dated in June 1967 from the Veteran's in-service 
Assistant Adjutant General indicating that the Veteran reported 
for ACDUTRA on June 20, 1966, but went AWOL on July 1, 1966, 
thereby failing to finish his second period of ACDUTRA, which 
should have run until July 9, 1966.  Indeed, the 1967 letter 
implies the Veteran was in the process of being separated from 
the military due to repeat incidents of going AWOL.  Although the 
Veteran's 1967 separation examination indicates he was separated 
due to "physical disqualification," the June 1967 letter 
indicates the Veteran was in good health and merely had a 
"deviated septum," which was hardly a "disqualifying" 
condition.

Despite the extensive efforts made already, the Board concludes 
the AMC should once again attempt to confirm the Veteran's active 
service periods as well as the reason of his separation from the 
military specifically inquiring as to the dates from June 20, 
1966 to July 9, 1966 because it appears the AMC conducted the 
research previously using the incorrect time frame.

The claim was also previously remanded to afford the Veteran a VA 
examination to ascertain the likely etiology of his anxiety 
disorder in light of the facts.

The Veteran claims he suffered his first ever anxiety attack in 
June 1964 while on active duty.  After he finished his ACDUTRA in 
August 1964, he sought private treatment for his anxiety attacks.  
When he received his second draft notice in 1965, he asked his 
private physician to appear before the "Van Buren Street 
Induction Board."  The Veteran claims he was referred to the 
naval psychiatrist at the Great Lakes Naval Training Station 
where it was ultimately concluded that the Veteran was unfit for 
active duty.

The Veteran's contentions have not been substantiated.

The AMC also made significant efforts to obtain any and all 
private treatment records or military treatment records from the 
Great Lakes Naval Health Clinic, but to no avail.  Private 
physicians have indicated any such records would have been 
destroyed years ago.  Rather, the first diagnosis of anxiety 
disorder noted in the record is dated 2008.  As indicated in the 
Board's prior remand, the Veteran's private physician Dr. Boblick 
indicated he had been treating the Veteran for "many years," 
but medical records suggest Dr. Boblick was treating the Veteran 
for conditions unrelated to mental health.  

The service personnel and treatment records also do not confirm 
any aspect of the Veteran's claims.  Rather, the Veteran served 
from October 1963 to October 1967 in the National Guard with at 
least one confirmed period of ACDUTRA with no complaints, 
treatment or diagnosis of a psychiatric disorder.  The record 
does not show a diagnosis of anxiety disorder until 2008.  
Personnel records indicate the Veteran was separated due to 
"physical disqualification" but do not contain any further 
details.

The Veteran was afforded a VA examination in July 2009.  At that 
time, the obtained military records merely contained evidence 
indicating the Veteran was separated for "physical 
disqualification."  The examiner found the Veteran likely had 
his first anxiety attack in 1964 while on active duty.  It 
appears, however, that the examiner was solely relying on the 
Veteran's reported history.  

After the examination, as indicated above, the VA obtained a 
letter dated in June 1967 detailing the Veteran's frequent AWOL 
status and implying that this, and not a physical 
disqualification, was the reason for the Veteran's separation 
from the military.  Indeed, the June 1967 letter indicates the 
Veteran was in good health other than a "deviated septum," 
which is hardly "disqualifying."

The Veteran's representative argues that the idea the Veteran was 
separated due to repeat AWOL status does not make sense since his 
personnel records indicate he indeed finished his ACDUTRA time 
through July 9, 1966.  At the same time, however, the Veteran's 
representative argues repeat AWOL offenses support the idea the 
Veteran was mentally unstable during his military service.

In any case, the Board finds the July 2009 VA examination 
inadequate because it is clear the examiner neither addressed nor 
was aware of all relevant information at the time the opinion was 
rendered.  An examination is considered adequate when it is based 
on consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

A new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's service dates and 
the reason for his separation.  Obtain any 
outstanding service medical and personnel 
records to include any clinical records.  In 
particular, efforts should be made to verify 
whether the Veteran indeed completed a second 
tour of ACDUTRA between the dates of June 20, 
1966 and July 9, 1966.  All appropriate 
agencies, to include the NPRC, the Illinois 
Adjutant General's Office, and the Great 
Lakes Naval Training Station should be 
contacted in regard to any records held 
pertaining to the Veteran's second period of 
ACDUTRA and the circumstances leading up to 
his separation from the military in October 
1967.  Any negative responses should be 
documented in the file. 

2.  After the above records are obtained, to 
the extent available, as well as any arising 
appropriate development, schedule the Veteran 
for a new VA psychiatric examination for the 
claimed condition of an anxiety disorder to 
ascertain whether the Veteran currently has 
an anxiety disorder, or any other psychiatric 
disorder, related to his military service.  

The claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner prior to the examination and 
he or she should accomplish any indicated 
special tests, studies or additional 
consultation. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it to find 
against it.  The physician should provide a 
complete rationale for any opinion provided 
reconciling all medical evidence regarding 
the Veteran's diagnosis and etiology, to 
include Dr. Boblick's June and December 2008 
opinions and the July 2009 VA examiner's 
opinion.

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the Veteran a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board, however, takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

